CHILTON, J.'
— This was an action of detinue by Port-wood against Dent, to recover a slave named Daniel.
It appears from a bill of exceptions sealed upon the trial, that the plaintiff proved, that said slave formerly belonged *589to one Bobert Oliver, wbo died in Texas; tbat upon tbe distribution of bis estate by tbe administrator thereof, tbe slave in controversy was allotted to one Jefferson W. Oliver, a distributee of said estate, and by bim sold to tbe plaintiff.
Tbe defendant below proved, tbat said Bobert Oliver, in bis lifetime, executed to bim a bill of sale for tbe slave in controversy, with other slaves, which were delivered with tbe bill of sale to bim.
Tbe plaintiff then offered proof tending to show, tbat tbe bill of sale was made by Oliver to defraud creditors; and, as tending to strengthen this position, be offered a deed for land executed at tbe same time tbe bill of sale was made by Oliver to Dent. This deed was objected to, but allowed be read.
Tbe plaintiff (Portwood) offered evidence to show, tbat be bad exchanged certain slaves which be bad received as a dis-tributee of said Oliver’s estate, but which were embraced in Dent’s bill of sale, for tbe slave in suit, and tbat be also paid in cash tbe sum of sixty-five dollars.
Tbe court charged, tbat, if Dent’s bill of sale was intended to delay, binder, and defraud creditors, then tbe payment of tbe sixty-five dollars would constitute tbe plaintiff a bona fide purchaser for a valuable consideration, and entitle bim to recover.
Tbe admission of tbe deed and this charge are here assigned for error.
Tbe deed for tbe land made at tbe same time between tbe same parties, we cannot say was irrelevant, as we can readily see bow it might add to tbe proof of mala fides in tbe execution of tbe bill of sale for tbe slaves, as showing tbat tbe grantor was in fact disposing of bis entire estate.
As to tbe charge, it was clearly free from error. Tbe sixty-five dollars paid was a valuable consideration, and entitled tbe purchaser to tbe property as against a voluntary fraudulent sale previously made. No question was made, nor any proof offered to show, tbat Portwood’s purchase was fraudulent. So that tbe charge was no invasion of tbe province of tbe jury. Tbe only question was, whether tbe sixty-five dollars constituted Portwood a bona fide purchaser for value; whether, in other words, be was to be considered as a volunteer. Tbe court properly held tbat be was not.
Let tbe judgment be affirmed.